         Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 1 of 28



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                 Plaintiff,

          v.
                                                          Civil Action No. 1:17-cv-00548-TSC

 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                 Defendants.



PLAINTIFF’S RESPONSE TO DEFENDANTS’ STATEMENT PURSUANT TO LOCAL
                         CIVIL RULE 7(h)(1)

         Pursuant to Local Civil Rule 7(h), Plaintiff the Knight First Amendment Institute (the

“Knight Institute”) hereby submits this response to Defendants’ Statement of Material Facts in

conjunction with its cross-motion for summary judgment under Federal Rule of Civil Procedure

56(a):


         1.     Plaintiff Knight First Amendment Institute at Columbia University has identified

certain withholdings of certain agencies as “the issues . . . [it] intends to contest on summary

judgment” in this action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. 15th Jt.

Stat. Rep. (JSR) (Nov. 21, 2019), ECF No. 44, at 1.

                Plaintiff’s Response: Not disputed.

         2.     Excluding certain withholdings that are not in fact at issue, the withholdings that

plaintiff has identified as “the issues . . . [it] intends to contest on summary judgment” are the

withholdings of the Transport Security Administration (TSA) under FOIA Exemption 3; the
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 2 of 28



withholdings of defendants Department of Homeland Security (DHS), U.S. Customs and Border

Protection (CBP), and U.S. Immigration and Customs Enforcement (ICE) under FOIA Exemption

5; the withholdings of DHS, CBP, ICE, and the DHS Office of Inspector General (OIG) under

FOIA Exemptions 6 and 7(C), and the withholdings of DHS, CBP, and ICE under FOIA

Exemption 7(E). Id. at 1-2.

               Plaintiff’s Response: Disputed in part. The Knight Institute also advised the

               government that it intended to challenge DHS’s withholdings under Exemption 3

               and ICE’s withholdings under Exemption 7(A). See 15th Joint Stat. Report at 2–3,

               ECF No. 44.

       3.      DHS has not made any withholdings under Exemption 3. Decl. of James V.M.L.

Holzer (Jan. 31, 2020) (Holzer Decl.) ¶ 17.

               Plaintiff’s Response: Disputed. DHS produced at least one document that it

               withheld under Exemption 3. See Decl. of Matthew Hellman in Supp. of Pl.’s

               Cross-Mot. for Summ. J. (“Hellman Decl.”); DHS-001-513-000351 (Ex. Z).

       4.      ICE has not made any withholdings under Exemption 7(A). Decl. of Toni Fuentes

(Jan. 16, 2020) (Fuentes Decl.) ¶ 19.

               Plaintiff’s Response: Disputed. ICE produced at least one document that withhld

               information under Exemption 7(A). See Hellman Decl.; 2017-ICLI-00011 2089–

               95 (Ex. AA).

       5.      The withholdings of OIG under Exemption 7(E) “were requested by the DHS

Privacy Office in its referral to [OIG].” Decl. of Drew Lavine (Jan. 13, 2020) (Lavine Decl.) ¶ 9.

               Plaintiff’s Response: Not disputed.




                                                2
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 3 of 28



       6.      Plaintiff, a New York not-for-profit corporation, submitted identical versions of the

same FOIA request to DHS and ICE on March 15, 2017, and to CBP on March 22, 2017. Am.

Compl. (Apr. 19, 2017), ECF No. 10, ¶ 15, 17-18.

               Plaintiff’s Response: Not disputed.

       7.      Plaintiff’s request sought seven categories of records allegedly concerning

“suspicionless searches of individuals’ electronic devices at the nation’s borders.” Id. ¶ 2.

               Plaintiff’s Response: Not disputed.

       8.      Defendants filed an answer to the amended complaint on May 3, 2017, and began

making efforts at or about that that time to comply with the request. See 1st JSR (June 6, 2017),

ECF No. 21, at 2-3, 5-8.

               Plaintiff’s Response: Not disputed.

       9.      The request as written would have required all three defendants to process huge

numbers of records. See 2d JSR (Aug. 14, 2017), ECF No. 23, at 2-3, 5-6.

               Plaintiff’s Response: Disputed. The government never provided the Knight

               Institute with number of records responsive to its FOIA request. In the second joint

               status report, the government only provided estimates of potentially responsive

               records. See 2nd Joint Stat. Report at 3, 5–6, ECF No. 23. Its assertion that the

               request “would have required all three defendants to process huge numbers of

               records” is therefore not supported by the evidence in the record.

       10.     Defendants therefore initiated discussions with plaintiff on or about May 3, 2017,

to try to come up with methodologies for “provid[ing] plaintiff with responsive records without

subjecting DHS, ICE, and CBP to undue burden.” See 1st JSR at 1, 3-4; 2d JSR at 3.

               Plaintiff’s Response: Not disputed.




                                                 3
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 4 of 28



       11.      The parties reached a series of agreements during the next year that specified the

searches that defendants would be required to conduct or the actions in lieu of searches that

defendants would be required to take in order to be deemed in compliance with the individual

items of plaintiff’s request. E.g., 3d JSR (Oct. 16, 2017), ECF No. 24 at 4; 7th JSR (June 29,

2018), ECF No. 30, at 6-7.

                Plaintiff’s Response: Not disputed.

       12.      Defendants conducted the prescribed searches and took the prescribed actions;

processed for release the responsive records that the searches produced; and released to plaintiff

all portions of the responsive records not covered by one or more FOIA exemptions. E.g., 6th JSR

(May 21, 2018), ECF No. 29, at 1-4; 9th JSR (Oct. 9, 2018), ECF No. 32, at 2-4.

                Plaintiff’s Response: Disputed in part. The government’s assertion that the

                agencies produced all responsive, non-exempt records is a legal conclusion rather

                than a statement of fact and should therefore be disregarded by the Court.1 The

                Knight Institute disputes the government’s legal claim that the records at issue in

                this case are exempt from disclosure under FOIA.

       13.      Defendants’ production of records ended on October 4, 2019. See 15th JSR at 1.

                Plaintiff’s Response: Not disputed.

       14.      The production ultimately included certain records from which TSA and OIG had

made withholdings. 13th JSR (July 22, 2019), ECF No. 41, at 1; 14th JSR (Sept. 20, 2019), ECF

No. 43, at 5.

                Plaintiff’s Response: Not disputed.


1
 See People for the Ethical Treatment of Animals, Inc. v. Bureau of Indian Affairs, 800 F. Supp.
2d 173, 182 (D.D.C. 2011) (concluding that a court need not consider a statement of “fact” that
actually “constitutes a conclusion of law”).


                                                 4
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 5 of 28



       15.     Certain material, previously withheld by TSA, has now been released, see Decl. of

Terri Miller (Dec. 9, 2019) (Miller Decl.) ¶ 14, and DHS has now determined that all of the material

previously withheld by DHS under Exemption 6 ought to be withheld under Exemption 7(C) as

well. See, e.g., Holzer Decl., Ex. A at 7.

               Plaintiff’s Response: Disputed in part. The Knight Institute disputes that it or its

               counsel receivd an amended response to the Request from TSA on December 18,

               2019.

       16.     The Office for Civil Rights and Civil Liberties (CRCL) is the “component of [DHS]

responsible for ‘review[ing] and assess[ing] information concerning abuses of civil rights, civil

liberties, and profiling on the basis of race, ethnicity, or religion by employees and officials of’

[DHS].” Adelante Ala. Worker Ctr. v. DHS, 376 F. Supp. 3d 345, 351 (S.D.N.Y. 2019) (quoting

6 U.S.C. 345(a)(1)).

               Plaintiff’s Response: Not disputed.

       17.     The U.S. Coast Guard (USCG) is a component of DHS. 6 U.S.C. § 113(c).

               Plaintiff’s Response: Not disputed.

       18.     TECS is “an overarching law enforcement information collection, analysis, and

sharing environment that securely links telecommunications devices and personal computers to a

central system and database.” Decl. of Patrick A. Howard (Jan. 30, 2020) (Howard Decl.) ¶ 28.

               Plaintiff’s Response: Not disputed.

       19.     TECS is “principally owned and managed by CBP” and is “CBP’s principal law

enforcement and anti-terrorism data base system.” Id.

               Plaintiff’s Response: Not disputed.




                                                 5
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 6 of 28



       20.     Homeland Security Investigations (HSI) is an “investigative arm of [DHS].” ICE,

Homeland Security Investigations, https://www.ice.gov/hsi (accessed Jan. 5, 2020) at 1.

               Plaintiff’s Response: Not disputed.

       21.     “HSI has broad legal authority to enforce a diverse array of federal statutes” and

“uses this authority to investigate all types of cross-border criminal activity.” Id.

               Plaintiff’s Response: Not disputed.

       22.     ICE investigatory reports are known as Reports of Investigation (ROIs). See, e.g.,

2d JSR at 5.

               Plaintiff’s Response: Not disputed.

       23.     TSA has relied in this action on Exemption 3, 49 U.S.C. § 114(r), and the

implementing regulations for § 114(r) to withhold certain information from certain “Redress Case

Forms.” Decl. of Douglas E. Blair (Dec. 19, 2019) (Blair Decl.) ¶¶ 8, 10; see Miller Decl., Ex. A.

               Plaintiff’s Response: Not disputed.

       24.     This information consists of “information that would reveal an individual’s status

vis-à-vis the No Fly List and Selectee List (i.e., whether the individual is on or off either list).”

Blair Decl. ¶ 10.

               Plaintiff’s Response: Not disputed.

       25.     This information is Sensitive Security Information because it is information “‘used

by a passenger or property screening program or system, including an automated screening

system.’” Id. (quoting 49 C.F.R. § 1520.5(b)(9)(ii)).

               Plaintiff’s Response: Not disputed.




                                                  6
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 7 of 28



       26.     Disclosure of this information “could enable terrorists to evade or circumvent

transportation security screening procedures . . . [and] enable those planning an attack on an aircraft

to identify operatives who have or have not previously been identified as a threat.” Id. ¶ 11.

               Plaintiff’s Response: Disputed in part. The government’s speculative and

               conclusory characterization of the risk created by the disclosure of an anonymous

               individual’s status on the No Fly and Selectee lists is not a statement of fact but a

               conclusion of law, which the Court should disregard.

       27.     CBP has relied on Exemption 5 and the deliberative process privilege to withhold

three categories of material. Howard Decl. ¶ 10 & Att. at 1, 23, 30.

               Plaintiff’s Response: Not disputed.

       28.     The first category consists of information withheld from “routing forms used to

track the internal review by agency personnel of proposed agency policies, memoranda, and

correspondence.” Id., Att. A at 1.

               Plaintiff’s Response: Not disputed.

       29.     This information includes “information regarding which offices or personnel were

or were not consulted, markings denoting clearance or objection to a draft proposal, and internal

categorization of the draft proposal.” Id.

               Plaintiff’s Response: Not disputed.

       30.     Disclosure of this information would reveal “deliberative, pre-decisional

information regarding the agency decision-making process.” Id.

               Plaintiff’s Response: Disputed.        The government’s argument that disclosure

               would reveal “deliberative, pre-decisional information” is speculative and




                                                  7
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 8 of 28



               conclusory. Further, this statement constitutes a conclusion of law rather than a

               statement of fact, and should be disregarded.

       31.     The second category of material that CBP has withheld under Exemption 5 consists

of information withheld from “[r]ecords obtained, compiled, or created by [CRCL] in relation to

their review of CBP law enforcement activities, including activities relating to border searches of

electronic devices” and also of “[n]on-finals drafts of agency policies, memoranda,

communications, or other records.” Id., Att. at 23-24.

               Plaintiff’s Response: Not disputed.

       32.     This material includes “descriptions of the status of an ongoing review of agency

activities, questions considered in conducting a review of agency activities, descriptions of

materials deemed relevant to evaluating agency activities, and communications among agency

leadership and policy advisers containing recommendations, evaluations or comment regarding

proposed agency actions.” Id., Att. at 23.

               Plaintiff’s Response: Not disputed.

       33.     Disclosure of this material would reveal “the pre-decisional status of an internal

review or investigation and the methods utilized to conduct such review or investigation” and

otherwise would reveal “deliberate, pre-decisional information regarding the agency

decisionmaking process.” Id., Att. at 23; see id., Att. at 24.

               Plaintiff’s Response: Disputed.        The government’s argument that disclosure

               would reveal “deliberat[ive], pre-decisional information” is speculative and

               conclusory. Further, this statement constitutes a conclusion of law rather than a

               statement of fact, and should be disregarded.




                                                  8
        Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 9 of 28



       34.     The third category of material that CBP has withheld under Exemption 5 consists

of a “[d]raft of a technical user guide for the creation and management of records documenting

electronic device searches.” Id., Att. at 30.

               Plaintiff’s Response: Not disputed.

       35.     Disclosure of this material would reveal “deliberative, pre-decisional information

regarding the agency decision-making process.” Id.

               Plaintiff’s Response: Disputed. The government’s argument that disclosure

               would reveal “deliberative, pre-decisional information” is speculative and

               conclusory. Further, this statement constitutes a conclusion of law rather than a

               statement of fact, and should be disregarded.

       36.     ICE has relied on Exemption 5, the deliberative process privilege, the attorney-

client privilege, and the work product privileges to withhold, in full, certain “documents titled

‘Computer Border Search Discussion Topics.’” Fuentes Decl. ¶ 26; see id. ¶¶ 28-30.

               Plaintiff’s Response: Not disputed.

       37.     These documents “were prepared by DHS and its components’ legal staff to

facilitate discussion between DHS and [the] Department of Justice (DOJ) in developing litigation

strategies for ongoing and anticipated litigations pertaining to DHS’ border search authority.” Id.

¶ 26. These documents “contain[] discussions between ICE, USCG, DHS, and CBP conversing

about DHS’s border search authority and how to respond to DOJ’s questions.” Id. ¶ 27.

               Plaintiff’s Response: Not disputed.

       38.     These documents contain “confidential communications between attorneys and

their client(s) related to a legal matter for which the client sought professional legal advice . . .




                                                 9
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 10 of 28



here, responses to questions posed by DOJ to DHS and its components (including ICE, CBP, DHS,

and USCG) in regard to DHS’ border search authorities.” Id. ¶ 28.

               Plaintiff’s Response: Disputed. First, the government’s statement that the

               documents at issue were confidential and related to the provision of professional

               legal advice is an “argument regarding the inferences to be drawn from the facts,”

               rather than a fact itself, which the Court should disregard.2 Second, the

               government’s assertion is not supported by the record. For the Court to uphold the

               withholding of documents under a claimed attorney-client privilege, the

               government must “state the subject matter, number of pages, author, date created,

               and identities of all persons to whom the original or any copies of the documents

               were shown or provided.”3 The government’s reliance, instead, on a conclusory

               statement made by an ICE FOIA officer does not meet this requirement.

       39.     These documents were “created by agency counsel in anticipation of and in

preparation for ongoing and future litigation, specifically, challenges raised to DHS’s border

search authority” and “contain questions and responses prepared for the specific purpose of

informing the development of the agencies’ litigation strategy.” Id. ¶ 30.

               Plaintiff’s Response: Disputed. The government’s statement that the documents

               at issue were created in anticipation of and in preparation for ongoing and future

               litigation are arguments regarding the inferences to be drawn from the facts, rather


2
 Toomer v. Carter, No. 11 Civ. 2216 (EGS/GMH), 2016 WL 9344023, at *4 (D.D.C. Mar. 24,
2016), report and recommendation adopted sub nom. Toomer v. Mattis, 266 F. Supp. 3d 184
(D.D.C. 2017).
3
 Dir. of the Office of Thrift Supervision v. Ernst & Young, 795 F. Supp. 7, 11–12 (D.D.C. 1992);
see also Hornbeck Offshore Transp., LLC v. U.S. Coast Guard, No. Civ. A. 04-1724 (CKK), 2006
WL 696053, at *14 (D.D.C. Mar. 20, 2006).


                                                10
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 11 of 28



               than statements of material fact. To support the conclusory invocation of the

               attorney work-product privilege, the government must describe the nature and

               contents of the withheld document, identify the document’s author, explain the

               circumstances surrounding the document’s creation, and indicate the particular

               circumstances that make the document’s use in litigation foreseeable.4 It has failed

               to make that showing.

       40.     DHS has relied on Exemption 5, the deliberative process privilege, the attorney-

client privilege, and the work product privilege to make withholdings from approximately 30

records or groups of records. Holzer Decl., Ex. A at 7-24, 29-32.

               Plaintiff’s Response: Not disputed.

       41.     One of the groups of records from which DHS has made withholdings consists of

“internal email communications and draft spreadsheets . . . generated during discussions between

CRCL and CBP regarding the possibility of developing an agreed upon methodology for sampling

data relative to border searches of electronic devices to determine whether civil rights or civil

liberties concerns might exist.” Id. Ex. A at 7.

               Plaintiff’s Response: Not disputed.

       42.     These communications were “antecedent to any final decision on how best to

sample the data and a determination that civil rights/civil liberties concerns might indeed exist”




4
 See Am. Immigration Council v. U.S. Dep’t of Homeland Sec., 950 F. Supp. 2d 221, 241–42
(D.D.C. 2013).


                                                   11
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 12 of 28



and “reflect the give-and-take between CRCL and CBP that occurred during the deliberative

process.” Id., Ex. A at 7-8.

               Plaintiff’s Response: Disputed. The Knight Institute disputes the government’s

               conclusory characterization of the communications at issue as reflecting the

               “deliberative process.” This statement constitutes a conclusion of law rather than a

               statement of fact, and should be disregarded.

       43.     A second group of records from which DHS has made withholdings under

Exemption 5 consists of “email communications and drafts generated by CRCL personnel during

the process of preparing” a CRCL publication, Civil Rights/Civil Liberties Impact Assessment:

Border Searches of Electronic Devices. Id., Ex. A at 9.

               Plaintiff’s Response: Not disputed.

       44.     These communications predate the release to the public of the final version of the

above assessment; were “prepared by CRCL staff and circulated within DHS”; “reflect the give-

and-take of the editorial process and contain the thoughts, recommendations, proposed courses of

action, and opinions that CRCL employees believed the CRCL Officer should take into

consideration about legal and policy matters concerning border searches of electronic devices”;

and “reflect the exercise in judgment of CRCL personnel as to the relevance and importance of

those facts, issues, and advice that should be included or excised from the final assessment.” Id.

               Plaintiff’s Response: Disputed in part. The government’s assertions that the

               communications withheld “reflect the give-and-take of the editorial process” and

               “reflect the exercise in judgment of CRCL personnel” are arguments regarding the

               inferences to be drawn from the facts, rather than statements of material fact, which

               the Court should disregard.




                                                12
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 13 of 28



        45.        A third group of records from which DHS has made withholdings under Exemption

5 consists of

                   internal email communications between attorneys with the DHS Office of the
                   General Counsel (OGC) and the CBP Office of Chief Counsel (OCC) . . . generated
                   during the deliberative and consultative process of drafting a memorandum
                   containing recommendations and legal advice to the DHS Secretary on the topic of
                   border searches of electronic devices.

Id., Ex. A at 8.

                   Plaintiff’s Response: Not disputed.

        46.        These communications “were antecedent to the drafting of a final memorandum or

final agency decision” and “contain the opinions, conclusions, and recommendations of agency

personnel subordinate to the Secretary and reflect the give-and-take that occurred between the

counselors as they discussed and weighed the merits of various positions.” Id.

                   Plaintiff’s Response: Disputed in part. The government’s assertion that the

                   communications “reflect the give-and-take that occurred between the counselors as

                   they discussed and weighed the merits of various positions” is an argument

                   regarding the inferences to be drawn from the facts, rather than statements of

                   material fact, which the Court should disregard.

        47.        These communications also “contain information obtained by agency counsel from

their clients while securing legal advice or services.” Id.

                   Plaintiff’s Response: Disputed.       The   government’s    statement    that   the

                   communications at issue related to the provision of professional legal advice is an

                   argument regarding the inferences to be drawn from the facts, rather than statements

                   of material fact, which the Court should disregard. Further, the government has

                   failed to support its assertion that the information was related to the provision of




                                                    13
          Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 14 of 28



                  legal advice by “stat[ing] the subject matter, number of pages, author, date created,

                  and identities of all persons to whom the original or any copies of the documents

                  were shown or provided.”5

          48.     These communications were “created not only with the intention of providing legal

advice to the Secretary, but they were created by agency counsel in anticipation of and in

preparation for ongoing and future litigation involving the search of electronic devices at the

border.” Id. at 8-9.

                  Plaintiff’s Response: Disputed. The government has failed to support its assertion

                  that the communications were created in anticipation of litigation by describing the

                  nature and content of the communications, explaining the circumstances

                  surrounding the document’s creation, or indicating the circumstances that make the

                  document’s use in litigation foreseeable.6

          49.     Similar reasons are provided by DHS for its other withholdings under Exemption

5. See id., Ex. A at 9-24, 29-32.

                  Plaintiff’s Response: Not disputed.

          50.     Plaintiff has stated that it “[does] not intend to argue that the records from which

withholdings under Exemption 7 [have] been made ‘were not compiled for law enforcement

purposes’ except in the case of ‘CRCL documents.’” 15th JSR at 2.

                  Plaintiff’s Response: Not disputed.

          51.     The CRCL records from which withholdings under Exemption 7(C) have been

made consist of records “created and used . . . by CRCL to investigate and resolve civil rights and


5
    Dir. of the Office of Thrift Supervision, 795 F. Supp. at 11–12.
6
    See Am. Immigration Council, 950 F. Supp. 2d at 241–42.


                                                   14
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 15 of 28



civil liberties complaints filed by the public regarding [DHS] policies or activities, or actions taken

by [DHS] personnel.” Holzer Decl. ¶ 41.

               Plaintiff’s Response: Disputed in part. CRCL records containing redactions

               under Exemption 7(C) consist of both records relating to investigations of particular

               complaints and records relating to policy development. See, e.g., Hellman Decl.;

               DHS-001-00585-00894–917 (Ex. M).

       52.     “[I]nvestigating and resolving civil rights and civil liberties complaints filed by the

public” is one of the tasks for which CRCL is responsible. Id. ¶ 10(c).

               Plaintiff’s Response: Not disputed.

       53.     The material withheld by DHS under Exemption 7(C) includes “the names,

signatures, email and physical addresses, and facsimile and telephone numbers of government

employees and private citizens.” Holzer Decl., Ex. A at 7.

               Plaintiff’s Response: Not disputed.

       54.     The material withheld by CBP under Exemption 7(C) consists of

               (1) personally identifiable information of government employees, including
               information that could identify CBP personnel involved in law enforcement
               functions; (2) information regarding the subjects of records; and (3) information
               regarding individuals mentioned in records (e.g., co-travelers or other individuals
               identified or mentioned by the subject of a record).

Howard Decl. ¶ 25.

               Plaintiff’s Response: Disputed in part. For numerous documents, CBP’s

               redactions under Exemption 7(C) withhold more information than that identifying

               information of government employees, subjects of searches, and third parties

               mentioned in records.        See, e.g., Hellman Decl.; CBP004721–25 (Ex. A);

               CBP002295–99 (Ex. D).




                                                  15
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 16 of 28



       55.     The material withheld by ICE under Exemption 7(C) consists of “[personally

identifiable information] of third parties, including aliens, family members of aliens, witnesses,

passenger names, potential witnesses, and attorneys, such as, signatures, and initials” and “the

names, phone numbers, e-mail addresses, addresses, initials, and signatures of Federal law

enforcement officers and other government employees and administrative personnel” but does not

include “the names of senior ICE leadership, and public facing employees, such as Headquarters

senior management officials.” Fuentes Decl. ¶¶ 34, 39.

               Plaintiff’s Response: Disputed in part. For numerous documents, ICE’s

               redactions under Exemption 7(C) withhold more information than that identifying

               third parties and government employees. See, e.g., Hellman Decl.; 2017-ICLI-

               00011 2027–29 (Ex. K).

       56.     The material withheld by OIG under Exemption 7(C) consists of “the name and

title of an investigative subject, the names of private persons, the names of lower-level OIG

investigators, the name of investigative witnesses, and handwritten sworn statements of

investigative witnesses. Lavine Decl. ¶ 7.

               Plaintiff’s Response: Not disputed.

       57.     The withholdings from CRCL records that have been made in this action under

Exemption 7(E) have been made from records “created and used . . . by CRCL to investigate and

resolve civil rights and civil liberties complaints filed by the public regarding [DHS] policies or

activities, or actions taken by [DHS] personnel.” Holzer Decl. ¶ 41.

               Plaintiff’s Response: Disputed in part. CRCL records containing redactions

               under Exemption 7(E) consist of both records relating to investigations of particular




                                                16
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 17 of 28



               complaints and records relating to policy development. See, e.g., Hellman Decl.;

               DHS-001-00585-000894–917 (Ex. M).

       58.     The material that CBP has withheld under Exemption 7(E) falls into four categories.

Howard Decl. ¶ 33.

               Plaintiff’s Response: Disputed in part. CBP also redacted information that does

               not fall into one of the four sets of documents described in paragraph 59–72. See,

               e.g., Hellman Decl.; CBP004721–25 (Ex. A).

       59.     The first category consists of “information that would reveal the subjects of specific

law enforcement interest.” Id. ¶ 34.

               Plaintiff’s Response: Disputed.        This paragraph constitutes an argument

               regarding the inferences to be drawn from the facts, rather a fact itself, and the

               Court should therefore disregard it.

       60.     This information appears in “TECS and other records containing remarks and

analysis specific to particular individuals,” id., and includes “information regarding border

inspections; the identification of law enforcement agencies and officers involved, contact

information, and respective roles; and actions to be taken by law enforcement officers.” Id.

               Plaintiff’s Response: Not disputed.

       61.     Disclosure of this information would place

               [certain] law enforcement techniques and strategies in the public domain, in the
               possession of the specific individuals whose records are at issue, and at the disposal
               of other similarly situated individuals; educating them as to the investigative
               techniques used and thereby assisting them to devise methods to evade detection




                                                17
         Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 18 of 28



                and apprehension; and, ultimately, impairing the effectiveness of those law
                enforcement techniques.

Id.

                Plaintiff’s Response: Disputed. The Knight Institute disputes the government’s

                conclusory characterization of the information at issue as revealing “law

                enforcement techniques” and their speculative claim that disclosure of the

                information at issue would “assist[]” individuals “to devise methods to evade

                detection and apprehension” and “ultimately, impair[] the effectiveness of those

                law enforcement techniques.” This paragraph constitutes an argument regarding the

                inferences to be drawn from the facts, rather a fact itself, and the Court should

                therefore disregard it.7

         62.    The second category of material that CBP has withheld under Exemption 7(E)

consists of “information regarding specific law enforcement techniques and operational

vulnerabilities.” Id. ¶ 35.

                Plaintiff’s Response: Disputed. The conclusory assertion that the material

                withheld constitute “techniques and operational vulnerabilities” constitutes an

                argument regarding the inferences to be drawn from the facts, rather a fact itself,

                and the Court should therefore disregard it.

         63.    This information includes “information regarding why a particular law enforcement

action (including the border search of an electronic device) was undertaken in any specific case”




7
    Toomer v. Carter, 2016 WL 9344023, at *4.


                                                 18
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 19 of 28



and information “reveal[ing] certain interagency techniques through the integration or referencing

of data belonging to third-party agencies or departments.” Id.

               Plaintiff’s Response: Not disputed.

       64.     Disclosure of this information would “threaten[] efforts to foster open

communications across agencies and cohesive law enforcement and national security efforts” and

“compromise the electronic records system, facilitate improper access to sensitive investigatory

and other law enforcement records, impede effectiveness of law enforcement activities, and

endanger agency investigative practices and techniques.” Id.

               Plaintiff’s Response: Disputed. This paragraph constitutes an argument regarding

               the inferences to be drawn from the facts, rather a fact itself, and the Court should

               therefore disregard it. Moreover, information about why a particular law

               enforcement action was taken, for example, the reason for a traveler’s search or

               whether a tear sheet was provided, does not impede law enforcement activities or

               endanger agency investigative practices. The government maintains that it may

               conduct an electronic device search for no reason.8 There is no risk that law

               enforcement efforts will be impeded because travelers discover that some travelers

               have been stopped for no reason at all.

       65.     The third category of material that CBP has withheld under Exemption 7(E)

consists of information in TECS records that would reveal “in the aggregate . . . trends and/or

specific law enforcement capabilities and techniques employed in particular operational locations,




8
 See Alasaad v. Nielsen, No. 17-cv-11730-DJC, 2019 WL 5899371, at *7 (D. Mass. Nov. 12,
2019).


                                                19
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 20 of 28



which can reveal the likelihood of CBP utilizing certain inspection techniques in specific

operational locations.” See id. ¶ 36.

               Plaintiff’s Response: Disputed in part. The assertion that the disclosure of this

               information would “reveal the likelihood of CBP utilizing certain inspection

               techniques in specific operational locations” constitutes an argument regarding the

               inferences to be drawn from the facts, rather a fact itself, and the Court should

               therefore disregard it.

       66.     This information includes remarks, “date stamps, locations where specific law

enforcement actions took place, internal IP addresses, contact information and communication

methods, instructions on handling inspections of travelers, and similar information that reveals the

procedures and techniques used by law enforcement.” Id.

               Plaintiff’s Response: Disputed in part. The assertion that the disclosure of this

               information would “reveal[] procedures and techniques used by law enforcement”

               is an argument regarding the inferences to be drawn from the facts, rather than a

               fact itself, and the Court should therefore disregard it.

       67.     “[A] few factors used by CBP officers to conduct border inspections are in the

public domain in court opinions or other contexts,” id. ¶ 37, and “some . . . data may appear

innocuous taken in isolation.” Id. ¶ 36.

               Plaintiff’s Response: Not disputed.

       68.     “[T]he TECS format itself reveals more about the techniques that CBP officers use

to conduct border inspections and assess risk than the information that can be gleaned from

publically available information” Id. ¶ 37.

               Plaintiff’s Response: Not disputed.




                                                 20
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 21 of 28



        69.    The information in this category is information that

               can place investigative activities in a precise context, pinpoint key players and
               events, identify critical tools and resources, and reveal the extent and shortfalls of
               law enforcement’s knowledge of criminal or terrorist endeavors and/or immigration
               violations. Moreover, such information creates a basis for comparison of the
               handling of different inspections, which could reveal the nature and extent of the
               government’s law enforcement interest in particular situations. Because this
               information can be used to clarify or predict a CBP officer’s behavior in specific
               circumstances, the risk of circumvention of enforcement efforts or harm to officers
               or informants is significant.
Id. ¶ 36.

               Plaintiff’s Response: Disputed. The government’s assertions in this paragraph are

               speculative and constitute arguments about conclusions of law, and the Court

               should therefore disregard it.

        70.    The fourth category of material that CBP has withheld under Exemption 7(E)

consists of “computer codes and other information that can expose CBP computer systems to a

risk of unauthorized access or navigation.” Id. ¶ 38.

               Plaintiff’s Response: Disputed in part. The assertion that the disclosure of this

               information “expose[s]” CBP “to a risk of unauthorized access or navigation”

               constitutes an argument regarding the inferences to be drawn from the facts, rather

               a fact itself, and the Court should therefore disregard it.

        71.    “Protecting and maintaining the integrity of CBP computer systems is imperative

to CBP’s ability to effectively and efficiently meet its mission to prevent terrorists, their weapons,

and other dangerous items from entering the United States.” Id.

               Plaintiff’s Response: Not disputed.




                                                 21
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 22 of 28



       72.     Disclosure of the material in this category could subject CBP’s computer systems

to the “potential risk of threat or compromise.” See id.

               Plaintiff’s Response: Disputed. This paragraph constitutes an argument regarding

               the inferences to be drawn from the facts, rather a fact itself, and should be

               disregarded.

       73.     The material that DHS has withheld under Exemption 7(E) falls into four

categories. Holzer Decl., Ex. A at 21-22, 36-37.

               Plaintiff’s Response: Not disputed.

       74.     All of this material appears in records related to Civil Rights/Civil Liberties Impact

Assessment: Border Searches of Electronic Devices or in records documenting inspections and

law enforcement activities. See Id., Ex. A at 20, 36.

               Plaintiff’s Response: Not disputed.

       75.     The first category of material that DHS has withheld includes

                unique record numbers/codes, descriptions of the nature of the law enforcement
                interest in an individual, descriptions of the particular inspection techniques
                utilized, identification of specialized law enforcement units and third-party
                agencies, descriptions of the circumstances in which CBP may coordinate
                inspections with specialized law enforcement units and third-party agencies,
                descriptions of pertinent information uncovered during the course of an inspection,
                criteria for utilizing particular inspection methods, information regarding law
                enforcement alerts or lookouts, information regarding available law enforcement
                capabilities or techniques, descriptions of the handling, maintenance and storage of
                law enforcement or national security information obtained from a border
                inspection, and descriptions of the law enforcement records consulted or created as
                part of certain inspections.
Id., Ex. A at 21, 36.

               Plaintiff’s Response: Not disputed.

       76.     Disclosure of this material, “either standing alone or [when] combined with other

available information,” could “reveal[] non-public law enforcement techniques, capabilities or




                                                22
         Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 23 of 28



vulnerabilities, the circumstances in which such techniques, capabilities, or vulnerabilities may be

encountered and/or the nature of the law enforcement interest in particular circumstances.” Id.

                Plaintiff’s Response: Disputed. This paragraph constitutes an argument regarding

                the inferences to be drawn from the facts, rather a fact itself, and should be

                disregarded. Further, “the nature of the law enforcement interest in an individual”

                is broad and could encompass the reason for a search, including no reason.9 Thus,

                this disclosure of this information could not reveal a non-public law enforcement

                technique, procedure, or guideline.

         77.    The second category of material that DHS has withheld under Exemption 7(E)

includes “port locations/codes, reason for search, and descriptions of the particular inspection

techniques utilized.” Id., Ex. A at 21, 37.

                Plaintiff’s Response: Not disputed.

         78.    Disclosure of this material, “when aggregated,” could reveal

                circumstances or locations where certain inspection techniques or types of
                investigations are more common or where certain vulnerabilities exist, allowing
                potential adversaries to deduce the nature of CBP’s law enforcement interest in
                certain inspections, employ countermeasures to conceal harmful or illicit material,
                and/or target locations where they may face a decreased risk of detection (a practice
                known as “port shopping”).
Id. at 21, 36-37.

                Plaintiff’s Response: Disputed. The assertion that the disclosure of this

                information would “allow[] potential adversaries” to “employ countermeasures” or

                “target locations” is an argument regarding the inferences to be drawn from the

                facts, rather a fact itself, and should be disregarded.




9
    See Alasaad, 2019 WL 5899371, at *7.


                                                  23
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 24 of 28



       79.     The third category of material that DHS has withheld under Exemption 7(E)

includes “unique record numbers, computer systems codes/commands, network addresses and

URLs.” Id., Ex. A at 22, 37.

               Plaintiff’s Response: Not disputed.

       80.     Disclosure of this material, “either standing alone or when combined with other

information,” could “enabl[e] access to and/or manipulation of law enforcement databases and

information.” Id.

               Plaintiff’s Response: Disputed. This paragraph constitutes an argument regarding

               the inferences to be drawn from the facts, rather a fact itself, and should be

               disregarded.

       81.     The fourth category of material that DHS has withheld under Exemption 7(E)

consists of “subject-specific information” that includes

                reason for search, the type of search, whether the individual was notified of the
                search, the reason why the individual was or was not notified, information
                regarding the nature of the law enforcement interest in a particular inspection, status
                of the inspection or investigation, information supplied by other government
                agencies, information regarding law enforcement alerts and lookouts, and results of
                the search.
Id., Ex. A at 22, 37.

               Plaintiff’s Response: Not disputed.

       82.     Disclosure of this material could “form[] a basis for comparison for the handling of

different inspections, and/or . . . reveal[] the nature of the law enforcement interest in particular

individual(s).” Id.

               Plaintiff’s Response: Disputed. First, this paragraph constitutes an argument

               regarding the inferences to be drawn from the facts, rather a fact itself, and should

               be disregarded. Second, given the limited number of searches reflected in the




                                                  24
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 25 of 28



               material at issue, individuals could not draw conclusions about trends in the

               handling of different inspections. Because names and identifying information are

               redacted, individuals are also unable to learn about the nature of law enforcement

               interest in particular individuals.

       83.     The material that ICE has withheld under Exemption 7(E) falls into three

categories. Fuentes Decl. ¶¶ 41-43, 45.

               Plaintiff’s Response: Disputed in part. The Knight Institute disputes that ICE

               only redacted information that falls into the three categories listed below. Several

               documents are so heavily redacted that it is evident that ICE withheld much more

               information than that which falls into the categories below. See, e.g., Hellman

               Decl.; 2017-ICLI-00011 2027–29 (Ex. K); 2017-ICLI-00011 1697–99 (Ex. L).

       84.     The first category consists of sections of internal HSI handbooks, including, the

sections of “Search and Seizure Handbook” headings titled: “Administrative Searches,”

“Functional Equivalent of the Border,” and “Extended Border” . . . . sections of the “Child

Exploitation Handbook” headings titled: “Search Warrant,” “Title III Court Order,” “Investigative

Protocols and Precautions Regarding Wireless Networks,” “Guidelines for Searching and Seizing

Digital Devices,” and “Judicial Responsibility” . . . . [and] sections of the “National Security

Investigation Handbook” headings titled: “FISA Application in Lone Wolf Situations.” Id. ¶¶ 41-

42.

               Plaintiff’s Response: Not disputed.

       85.     The material in this category “describe[s] type[s] of allowable administrative

searches and when the agents are permitted to conduct searches; [contains] descriptions of type of

circumstances for border nexus to be qualified for equivalent of a border; and [describes] situations




                                                 25
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 26 of 28



when border searches [may be] conducted away from the actual border” and “contain[s]

information relating to techniques, protocols and guidelines the Special Agents are required to

follow in searching for electronic communications.” Id.; see id. ¶ 42 (similarly).

               Plaintiff’s Response: Not disputed.

       86.     Disclosure of this material could enable lawbreakers “to take proactive steps to

counter operational and investigative actions taken by ICE during enforcement operations.” Id. ¶

42.

               Plaintiff’s Response: Disputed. The government’s assertion that the disclosure of

               this information would allow “lawbreakers” to “counter operational and

               investigative actions” is a conclusion of law rather than a statement of fact, and

               should be disregarded. Further, the withheld paragraphs describe ICE’s legal

               authority, not techniques or guidelines that would enable individuals to evade ICE’s

               enforcement of the law.

       87.     The second category of material that ICE has withheld under Exemption 7(E)

consists of “HSI’s Investigative Case Management System (ICM) case numbers, ROIs, event

codes, identification numbers, law enforcement system URLs, TECS ID numbers, ICE case

numbers, ROI numbers, TECS ID numbers, software names, sensitive CBP form numbers, and

other law enforcement agencies’ case numbers such as the FBI.” Id. ¶ 43.

               Plaintiff’s Response: Not disputed.

       88.     Disclosure of this material

               could reasonably be expected to allow a person to breach into sensitive law
               enforcement systems. This information, used for the purpose of indexing, storing,
               locating, and retrieving law enforcement sensitive information is not commonly
               known and could also be used to decipher the meaning of codes, navigate within
               the law enforcement system, and compromise the integrity of the data either by
               allowing for the deletion or alteration of information. This potential to circumvent



                                                26
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 27 of 28



              detection and manipulate law enforcement sensitive information could place law
              enforcement officers and the public at risk. In addition, release of this information
              could reveal techniques and/or procedures for law enforcement investigations or
              prosecutions and/or disclose guidelines for law enforcement investigations or
              prosecutions. Disclosure of these techniques and guidelines could permit those
              seeking to violate or circumvent the law to take proactive steps to counter
              operational and investigative actions taken by ICE during enforcement operations.
Id. ¶ 44.

              Plaintiff’s Response: Disputed. The government’s assertion that the disclosure of

              this information enables “those seeking to violate or circumvent the law to take

              proactive steps to counter operational and investigative actions” is speculative and

              constitutes a conclusion of law rather than a statement of fact, and should be

              disregarded.

        89.   The third category of material that ICE has withheld under Exemption 7(E) consists

of

              law enforcement sensitive database and computer program names/techniques used
              to search electronic devices such as cameras, computers, cell phones, and any other
              electronic devices capable of storing data, techniques/software programs used to
              extract data from these electronic devices, names of companies under investigation,
              request[s] for assistance from foreign government in investigations, techniques
              used to provide that assistance/information, common techniques used by
              smugglers, and methods used by the agents in identifying such techniques.
Id. ¶ 45.

              Plaintiff’s Response: Not disputed.

        90.   “Methods used by agents in utilizing these computer software programs to extract

information from these devices and providing investigative assistance to foreign government[s],




                                               27
       Case 1:17-cv-00548-TSC Document 50-4 Filed 03/03/20 Page 28 of 28



requires a level of consideration that constitute[s] law enforcement techniques, procedures, and

guidelines.” Id. ¶ 46.

               Plaintiff’s Response: Disputed. The statement that these methods “constitute law

               enforcement techniques, procedures, and guidelines” is a conclusion of law rather

               than a statement of fact, and should be disregarded.

       91.     Disclosure of the information in this category

               could permit people seeking to violate or circumvent the law to take proactive steps
               to counter operational and investigative actions taken by ICE during enforcement
               operations. If released, individuals could circumvent the law by knowing how ICE
               assesses and operationally minimizes threats while searching electronic devices,
               thereby allowing them to counter ICE’s operational and investigative actions during
               enforcement operations.
Id.

               Plaintiff’s Response: Disputed. The government’s assertion that the disclosure of

               this information enables “people seeking to violate or circumvent the law to take

               proactive steps to counter operational and investigative actions” is speculative and

               constitutes a conclusion of law rather than a statement of fact, and should be

               disregarded.




                                                28
